Citation Nr: 1755443	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-30 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to right knee arthritis, status post total right knee replacement.

2.  Entitlement to service connection for a thoracic spine disability, to include as secondary to right knee arthritis, status post right knee replacement.

3  Entitlement to an evaluation in excess of 30 percent for arthritis of the right knee, status post total right knee replacement, from December 1, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to June 1991.

These matters come before the Board of Veterans' Appeals ( Board) on appeal from January 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the Board at a February 2014 videoconference hearing.  A transcript of that hearing is of record.

These issues were before the Board in May 2014 and remanded for further development.


FINDINGS OF FACT

1.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to right knee arthritis, status post total right knee replacement.

2.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to service connection for a thoracic spine disability, to include as secondary to right knee arthritis, status post right knee replacement.

3.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to an evaluation in excess of 30 percent for arthritis of the right knee, status post total right knee replacement, from December 1, 2013.

4.  In a March 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran asked to withdraw the appeal of entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2014.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to right knee arthritis, status post total right knee replacement are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for entitlement to service connection for a thoracic spine disability, to include as secondary to right knee arthritis, status post right knee replacement are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 30 percent for arthritis of the right knee, status post total right knee replacement, from December 1, 2013 are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of the appeal of entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2014 are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.§ 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appeals for service connection for a cervical and thoracic spine disability, entitlement to an increased rating for a knee disability from December 1, 2013, and entitlement to a TDIU prior to June 1, 2014 were withdrawn in a March 2016 statement.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to right knee arthritis, status post total right knee replacement is dismissed.

The appeal for entitlement to service connection for a thoracic spine disability, to include as secondary to right knee arthritis, status post right knee replacement is dismissed.  

The appeal for entitlement to an evaluation in excess of 30 percent for arthritis of the right knee, status post total right knee replacement, from December 1, 2013 is dismissed.

The appeal for entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2014 is dismissed.




____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


